GLD-283                                                   NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                              ____________

                                   No. 12-2174
                                  ____________

                        UNITED STATES OF AMERICA

                                        v.

                  $102,535.00 IN UNITED STATES CURRENCY,

                                             Angie Morgan, Appellant.*

                       * pursuant to Fed. R. App. pro. 12(a)
                     __________________________________

                  On Appeal from the United States District Court
                     for the Western District of Pennsylvania
                          (D.C. Civ. No. 2-08-cv-01338)
                   District Judge: Honorable David S. Cercone
                    __________________________________

      Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
      or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                               September 13, 2012

          Before: FUENTES, GREENAWAY, JR. and BARRY, Circuit Judges

                       (Opinion filed: September 27, 2012)

                                  ____________

                                    OPINION
                                  ____________


PER CURIAM



                                        1
       Appellant Angie Morgan appeals the District Court‟s order denying her post-

judgment motion in opposition to civil forfeiture. For the reasons that follow, we will

summarily affirm.

       The Drug Enforcement Administration (“DEA”) and local law enforcement

investigated Morgan, her sister Jody Taylor, and others in connection with the illegal

distribution of controlled substances in violation of 21 U.S.C. §§ 841(a)(1) and 846.

Morgan was indicted in 2006 in the United States District Court for the Western District

of Pennsylvania at D.C. Crim. No. 06-cr-00245.1 On March 6, 2008, local law

enforcement executed a search warrant at Taylor‟s residence. The search resulted in the

seizure of $102,535.00 in United States currency.

       On September 25, 2008, the United States filed a Verified Complaint for

Forfeiture against the $102,535.00 in the Western District, and, on November 19, 2008,

the Verified Complaint and Warrant of Arrest In Rem were served on Morgan and Taylor

individually. Taylor, through counsel, filed a verified claim to the seized property on

December 23, 2008. On December 24, 2008, Morgan, proceeding pro se, filed an

Answer to the complaint, and, on February 23, 2009, she filed an item titled “Verified

Claim to Oppose Forfeiture of Defendant Currency.” The District Court subsequently

granted the Government‟s motion to strike Morgan‟s pro se Answer and certain other

items she had filed. Taylor never answered the complaint, thus abandoning her claim.




1
 Morgan would eventually plead guilty and be sentenced on these charges to a term of
imprisonment.
                                             2
       On February 3, 2011, the Government filed a final motion for forfeiture of the

$102,535.00, claiming that the money was forfeitable pursuant to 21 U.S.C. § 881(a)(6).

In a judgment entered on February 9, 2011, the District Court ordered that the money be

forfeited to the United States free and clear of all right, title and interest of any person or

entity, including and without limitation, Jody Taylor and Angie Morgan. Possibly not

realizing that a Final Order of Forfeiture had been entered on the docket, Morgan then

filed another Answer to the complaint on February 18, 2011. Neither Morgan nor Taylor

timely appealed the Final Order of Forfeiture.

       Over ten months later, on December 27, 2011, Morgan filed a pro se item titled

“Opposition to Civil Forfeiture Action,” challenging the Final Order of Forfeiture and

requesting a hearing. Morgan also filed an untimely notice of appeal from the Final

Order of Forfeiture.2 After the Government submitted a response to the “Opposition to

Civil Forfeiture Action,” asserting that Morgan lacked standing to challenge the Final

Order of Forfeiture, the District Court, in an order entered on March 14, 2012, denied this

post-judgment motion. The District Court held that Morgan lacked standing because she

had failed to file a timely, verified statement of interest. Although she filed a “Verified

Claim, etc.” on February 23, 2009, the item was not filed within 35 days after she

received notice of the forfeiture action, and it was not verified under penalty of perjury.




2
 Our Clerk eventually dismissed Morgan‟s untimely appeal for failure to prosecute, see
C.A. No. 12-1019.
                                               3
       Morgan appeals. We have jurisdiction under 28 U.S.C. § 1291.3 The parties were

advised that we might act summarily to dispose of the appeal, and our Clerk granted

Morgan leave to appeal in forma pauperis and advised her that the appeal was subject to

summary dismissal under 28 U.S.C. § 1915(e)(2)(B) or summary affirmance under Third

Cir. LAR 27.4 and I.O.P. 10.6. She was invited to submit argument in writing, and she

has done so. Under Third Circuit LAR 27.4 and I.O.P. 10.6, we may summarily dispose

of an appeal when it clearly appears that no substantial question is presented by the

appeal. We exercise plenary review over the legal question of whether Morgan has

standing to contest the forfeiture. See United States v. Contents of Accounts Nos.

3034504504 & 144-07143, 971 F.2d 974, 984 (3d Cir. 1992).

       We will summarily affirm the District Court‟s order denying Morgan‟s post-

judgment motion in opposition to civil forfeiture. In order for Morgan to have statutory

standing to challenge the civil forfeiture action, she must comply with the requirements

set forth in the Supplemental Rules for Admiralty or Maritime Claims and Asset

Forfeiture Actions, particularly Supp. R. G(5)(a)(i). The most important requirement is

the timely filing of a verified statement of interest. See United States v. $487,825.00 in

United States Currency, 484 F.3d 662, 664 (3d Cir. 2007). The timely filing of a verified

statement of interest allows the court to hear all interested parties and to resolve the

dispute without delay, and it also minimizes the danger of false claims. See id. at 664-65.


3
 The District Court addressed Morgan‟s post-judgment motion on the merits and did not
construe it as an untimely motion for reconsideration. The motion was proper under Fed.
R. Civ. Pro. 60(b), and Morgan timely filed her notice of appeal within 60 days of the
order denying it, Fed. R. App. Pro. 4(a)(1)(B).
                                              4
We have emphasized that forfeiture claimants must strictly adhere to the filing

requirements to perfect statutory standing. See id. at 665.

       The United States served Morgan on November 19, 2008, and she then had thirty-

five (35) days in which to file a verified statement of interest, see Supp. R. G(4)(b)(ii)(B)

(“The notice must state: *** (B) a deadline for filing a claim, at least 35 days after the

notice is sent.”). Instead of timely filing a verified claim, Morgan filed an Answer to the

complaint. The Answer did not satisfy the requirements of a verified claim. Although

Morgan asserted in this Answer that she and Taylor owned the $102,535.00, Morgan did

not verify under penalty of perjury that she was the lawful owner of the money, as

required by Supp. R. G(5)(a)(i). She did not verify her claim by, for example, stating her

understanding that any false statements she made were subject to the penalties of 18 Pa.

Cons. Stat. Ann. § 4904 relating to unsworn falsification to authorities. “[V]erification is

an „essential element of any claim because of the substantial danger of false claims.‟”

United States v. Commodity Account No. 549 54930, 219 F.3d 595, 597 (7th Cir. 2000)

(quoting United States v. U.S. Currency in the Amount of $103,387.27, 863 F.2d 555,

559 (7th Cir. 1988)). On February 23, 2009, Morgan attempted to file the required

verified statement of interest, but, as explained by the District Court, the February 23,

2009 statement was untimely, and again, in it, Morgan did not verify her claim of

ownership under penalty of perjury.

       Morgan has argued in her summary action response that the Government

improperly delayed in bringing the civil forfeiture action, but, even assuming that there

was some delay, it plainly did not affect Morgan‟s ability to timely file a verified

                                              5
statement of interest, nor does she allege that it did. Federal Rule of Civil Procedure

60(b) provides for relief from a judgment under certain limited circumstances, but there

was no basis here for the District Court to grant Morgan‟s post-judgment motion to

reopen the civil forfeiture judgment.

       For the foregoing reasons, we will summarily affirm the order of the District Court

denying Morgan‟s post-judgment motion in opposition to civil forfeiture.




                                             6